Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 14, 2016

                                     No. 04-16-00375-CR

                                   Raymundo MARTINEZ,
                                         Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR7831
                         Honorable Jefferson Moore, Judge Presiding


                                        ORDER

       Debra Doolittle’s request for additional time to file the reporter’s record is granted. We
order Debra Doolittle to file the reporter’s record by November 9, 2016.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court